White, J.
Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 27, 1993, convicting defendant upon her plea of guilty of the crimes of sodomy in the first degree and assault in the second degree.
Pursuant to a negotiated plea agreement, plaintiff pleaded guilty to the crimes of sodomy in the first degree and assault in the second degree with the understanding that she would not be accorded youthful offender status in exchange for concurrent sentences of imprisonment of 2 to 6 years. Despite receiving the agreed-upon sentences, plaintiff appeals.
We affirm. By pleading guilty, defendant forfeited her right to seek reversal of her conviction on the ground that her statutory right to a speedy trial was violated (see, People v Allen, 203 AD2d 97, 98, lv denied 83 NY2d 963; People ex rel. Deuel v Campbell, 188 AD2d 754; People v Yakman, 175 AD2d 952).
*690Defendant’s remaining contention is that County Court abused its discretion in denying her youthful offender treatment. We disagree given the brutal nature of the crimes defendant perpetrated upon the pregnant 17-year-old victim, the Probation Department’s recommendation against youthful offender treatment and the absence of any indication of remorse from defendant for her acts (see, People v Thomas, 206 AD2d 708, 709; People v Buckley, 196 AD2d 915).
Cardona, P. J., Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.